1DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is sent in response to Applicant’s Communication received 5/1/2020 for application number 16/864,933. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and claims.
Claims 1 – 20 are presented for examination.

Drawings
Examiner contends that the drawings filed 5/1/2020 are acceptable for examination proceedings.

Claim Objections
Claim 1, 8, 12, and 20 are objected to because of the following informalities:  
Claim 1 lines 7-8 recite “the first voltage state at a system present pin of the BMU” but “a system present pin” has already been described. It appears applicant meant “the first voltage state at [[a]] the system present pin of the BMU”.
Claim 8 line 3 recites “a battery management unit (BMU) to including a system present pin” but line 2 already recites “a battery management unit (BMU)”. It appears applicant meant “[[a]] the battery management unit (BMU) , the battery management unit to:
Claim 12 lines 2-3 recites “…via a voltage regulator within the battery pack on the battery pack and setting…” but it appears Applicant meant “…via a voltage regulator within the battery pack 
Claim 20 recites “wherein upon sending the voltage indicator to the microcontroller intercepts a signal from management engine” but this wording seems grammatically incorrect. Examiner suggests rewording to “wherein upon sending the voltage indicator to the microcontroller, the microcontroller intercepts a signal from management engine”.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites “wherein the BMU maintains an encrypted serial number and security parameters to be read by a microcontroller of the information handling system upon detection of an encryption key at the BMU” but the portion of the limitation 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5, 8-9, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thompson et al. (hereinafter as Thompson) PGPUB 2018/0246552.
As per claim 1, Thompson teaches an information handling system [FIG. 1 information handling system 200], comprising: 
a processor [FIG. 1 host programmable integrated circuit 205 and 0023];
a battery [FIG. 1 smart battery 265 and FIG. 2 cells 291 of smart battery 265] to supply power to the information handling system, the battery comprising a voltage [FIG. 2 current control 267 and 0030] to power a battery management unit (BMU) [FIG. 2 BMU 266 and 0027] on the battery and set a system present pin of the BMU to a first voltage state [0027 and 0038: (loss of system present pin signal while the information handling system is powered off means battery was removed; since information handling system is powered off, battery cells 291 are the source providing a voltage to the system present pin) and 0029: (battery cells 291 provide power to components of BMU 266 even when remainder of power components of system 200 are powered off)]; 
the BMU to: 
detect a voltage indicator indicating a change in the first voltage state at a system present pin of the BMU that is externally connectable to a ground or voltage source at the information handling system [0027 and 0038: (detects loss of system present pin or a system present pin toggle while the information handling system is off)], the voltage indicator indicative of an electrical coupling of the battery to the information handling system [0008: (system present pin connected to ground determines if battery is connected to information handling system)]; and 
register the voltage indicator within a battery register [0033 and FIG. 2 storage 263] of the BMU [0027, 0033, 0041, and 0047: (storing battery condition information and event occurrence in system storage 263]; and 
a microcontroller [FIG. 1 EC 283], upon powering on of the information handling system, to read the voltage indicator at the battery register and determine that the battery has been coupled to the information handling system [0047: (battery removal event may be provided to OS 308 on the next reboot after it occurs); 0041: (when system powers on again, BMU exception log may be provided to processor 205 and its OS via EC 283); and FIG. 1: (smart battery 265 is directly coupled to EC 283 for communication purposes)].
 
As per claim 2, Thompson teaches the information handling system of claim 1, wherein the microcontroller, upon reading the voltage indicator, causes a warning message to be displayed on a display device of the information handling system indicating to a user that the battery has been removed since the information handling system has been placed in the off state [0042, 0044, and 0050: (if an event is detected, an alert or failure notification is provided to the user via a display 225)]. 
As per claim 5, Thompson teaches the information handling system of claim 1, wherein the microcontroller reads a serial number of the battery maintained by the BMU to confirm the authenticity of the battery [0047: (eppid of battery pack is read out for identification of the battery)]. 

As per claim 8, Thompson teach a battery pack [FIG. 1 smart battery 265] of an information handling system [FIG. 1 information handling system 200], comprising: 
a voltage regulator [FIG. 2 current control 267 and 0030] to power a battery management unit (BMU) [FIG. 2 BMU 266 and 0027] on the battery; 
a battery management unit (BMU) to including a system present pin [0027 and 0038: system present pin]: 
[0029: (battery cells 291 provides power to battery when information handling system is off); 0027, and 0038: (loss of system present pin signal while the information handling system is powered off means battery was removed; since information handling system is powered off, battery cells 291 are the source providing a voltage to the system present pin when battery is connected, and that voltage level is the first voltage state)]; 
detect a voltage indicator, the voltage indicator indicating a change in the voltage state at the system present pin during an electrical coupling of the battery to the information handling system  [0027 and 0038: (detects loss of system present pin or a system present pin toggle while the information handling system is off)]; and 
register the voltage indicator within a battery register [0033 and FIG. 2 storage 263] [0027, 0033, 0041, and 0047: (storing battery condition information and event occurrence in system storage 263]. 

As per claim 9, Thompson The battery pack of claim 8, wherein the BMU maintains a serial number [0047: (eppid from BMU is read out for identification and authentication such as for purposes of warranty or service analysis)] to be read by a microcontroller [FIG. 1 EC 283] of the information handling system to confirm the authenticity of the battery pack [0041: (when system powers on again, BMU exception log may be provided to processor 205 and its OS via EC 283); and FIG. 1: (smart 
As per claim 11, Thompson teach the battery pack of claim 9, wherein the change in voltage state is created by the first voltage at the system present pin being pulled to ground [0008: (system ground applied to system present pin of battery pack)].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al. (hereinafter as Thompson) PGPUB 2018/0246552, and further in view of Wade et al. (hereinafter as Wade.
As per claim 3, Thompson teaches the information handling system of claim 1.
Thompson does not teach wherein the microcontroller, upon reading the voltage indicator, increases security requirements at the information handling system in order to limit access to contents of a system drive on the information handling system. Thompson does not describe taking any additional security steps if a battery removal has been detected.
Wade teaches a processing device with a battery, and monitoring if the battery is removed. Wade is therefore similar to Thompson. Wade further teaches wherein the microcontroller, upon reading the voltage indicator, increases security requirements at the information handling system in order to limit access to contents of a system drive on the information handling system [0042: (if battery is removed, it is considered a tamper attempt, and memory storing secured information is destroyed)]. Wade teaches that when battery is detected to be removed, information in memory is deleted to limit access to the contents.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Wade’s teachings of increasing security requirements by erasing data in memory in Thompson. One of ordinary skill in the art would have been motivated to delete information in memory if the battery has been tampered with or removed in Thompson because it protects the customer’s information from unauthorized access or hacks that involve using the battery.


Claims 4, 12, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al. (hereinafter as Thompson) PGPUB 2018/0246552, and further in view of Tan et al. (hereinafter as Tan) PGPUB 2021/0034452.
As per claim 4, Thompson teach the information handling system of claim 1.
Thompson does not teach wherein the microcontroller, upon reading the voltage indicator, implements a customized security process according to a security administrator setting. Thompson teaches displaying an alert to the user of an event, such as the removal of the battery in the off mode, when powering on the information handling system. Thompson however, does not describe customized security settings.
	Tan teaches determining status of a battery connected to the computing device and determining if a battery is present. Tan is therefore similar to Thompson because they both detect whether a battery is present. Tan further teaches wherein the microcontroller, upon reading the voltage indicator, implements a customized security process according to a security administrator setting [0018, 0023, and 0028: (if battery is not present, an error message is displayed with a custom logo or splash screen that is chosen according to manufacturer or administrator settings)]. Tan teaches the use of displaying custom images in the display warning when battery is not present.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Tan’s teachings of providing customized security settings in the form of custom images to be displayed in Thompson when battery is not present. One of ordinary skill in the art would have been motivated to provide a custom image in Thompson because it allows for personalization or advertising, as well as quickly alerting the user of the problem.

As per claim 12, Thompson teaches a method of detecting a removal of a battery pack  [FIG. 1 smart battery 265], comprising: 
powering a battery management unit (BMU) [FIG. 2 BMU 266 and 0027] via a voltage regulator [FIG. 2 current control 267 and 0030] within the battery pack [FIG. 2: (current control 267 and BMU 266 are within battery 265)] on the battery pack and setting a system present pin of the BMU to a first voltage state [0029: (battery cells 291 provides power to battery when information handling system is off); 0027, and 0038: (loss of system present pin signal while the information handling system is powered off means battery was removed; since information handling system is powered off, battery cells 291 are the source providing a voltage to the system present pin when battery is connected, and that voltage level is the first voltage state)]; 
at the BMU: 
detecting a voltage indicator, the voltage indicator indicating a voltage transition at the system present pin from the first voltage state to a second voltage state while the information handling system is in an off state [0027 and 0038: (detects loss of system present pin or a system present pin toggle while the information handling system is off)]; 
processing the voltage indicator to register the voltage indicator within a battery register [0033 and FIG. 2 storage 263] within the battery pack [0027, 0033, 0041, and 0047: (storing battery condition information and event occurrence in system storage 263];; and 
[FIG. 1 EC 283] of an information handling system [0047: (battery removal event may be provided to OS 308 on the next reboot after it occurs); 0041: (when system powers on again, BMU exception log may be provided to processor 205 and its OS via EC 283); and FIG. 1: (smart battery 265 is directly coupled to EC 283 for communication purposes). 

	Thompson does not teach receiving an instruction to reset the battery register to erase the voltage indicator. Thompson does not explicitly describe clearing, erasing, or resetting a voltage indicator from memory of the battery pack. 
	Tan teaches determining status of a battery connected to the computing device and determining if a battery is present. Tan is therefore similar to Thompson because they both detect whether a battery is present. Tan further teaches receiving an instruction to reset the battery register to erase the voltage indicator [0039, 0048, and 0057: (Embedded controller may clear a battery register)].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Tan’s teachings of the embedded controller clearing the battery register after it has been read in Thompson. One of ordinary skill in the art would have been motivated to do so in Thompson in order to save space in the battery register and to acknowledge the status of the battery, and to update the status to avoid confusion if there are future occurrences of battery removal.
As per claim 20, Thompson and Tan teach the method of claim 12, wherein upon sending the voltage indicator to the microcontroller intercepts signals from a .


Claims 6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al. (hereinafter as Thompson) PGPUB 2018/0246552, and further in view of Tanaka PGPUB 2015/0189168.
As per claim 6, Thompson teaches the information handling system of claim 1.
Thompson does not teach wherein the microcontroller decrypts encrypted security parameters maintained by the BMU after binding a serial number associated with the battery to a binding key associated with the information handling system and accessing the security parameters. Thompson does not teach encrypting security parameters according based on battery serial number.
Tanaka teaches a battery that is connected to an electronic apparatus such as a digital camera, and performing communication between the battery and the digital camera. Tanaka is thus similar to Thompson. Tanaka further teaches wherein the microcontroller decrypts encrypted security parameters maintained by the BMU after binding a serial number associated with the battery to a binding key associated with the information handling system and accessing the security parameters [0038: (ID (serial number and security parameter) of battery is encrypted; authentication is performed by decrypting the encrypted ID using a public key at the digital camera and determining if it 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Tanaka’s teachings of decrypting an encrypted battery ID to verify authenticity of the battery and applying security measures based on the results in Thompson. One of ordinary skill in the art would have been motivated to do so in Thompson because it allows for determining whether counterfeit or unauthorized batteries are attached and preventing them from being used, which protects against abnormal operation or malfunction of the electronic apparatus [Tanaka 0004-0005].
As per claim 10, Thompson teaches the battery pack of claim 9, wherein the BMU maintains an encrypted serial number and security parameters to be read by a microcontroller of the information handling system upon detection of an encryption key at the BMU. Thompson does not teach encrypting security parameters according based on battery serial number.
Tanaka teaches a battery that is connected to an electronic apparatus such as a digital camera, and performing communication between the battery and the digital camera. Tanaka is thus similar to Thompson. Tanaka further teaches wherein the BMU maintains an encrypted serial number and security parameters to be read by a microcontroller of the information handling system upon detection of an encryption key at the BMU [0038: (ID (serial number and security parameter) of battery is encrypted and stored at the battery; authentication is performed by decrypting the encrypted ID 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Tanaka’s teachings of decrypting an encrypted battery ID to verify authenticity of the battery and applying security measures based on the results in Thompson. One of ordinary skill in the art would have been motivated to do so in Thompson because it allows for determining whether counterfeit or unauthorized batteries are attached and preventing them from being used, which protects against abnormal operation or malfunction of the electronic apparatus [Tanaka 0004-0005].


Claims 7, 12-13, 16,  and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al. (hereinafter as Thompson) PGPUB 2018/0246552, and further in view of Jones et al. (hereinafter as Jones) USPAT 6,208,114.
As per claim 7, Thompson teach the information handling system of claim 1.
Thompson does not explicitly state wherein the microcontroller erases the voltage indicator at the battery register after determining that the battery has been coupled to the information handling system. 
	Jones teaches a battery monitoring system of a battery holder with a battery removal detector that writes bits into a register bank of the battery holder when the battery is removed. Jones is therefore similar to Thompson and is in the same field of endeavor. Jones further teaches wherein the microcontroller erases the voltage 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Jones’ teachings of erasing the new battery bit from memory after a new battery is attached and after the indicator has been read in Thompson. One of ordinary skill in the art would have been motivated to clear certain battery bits in the memory of the battery in Thompson because it reduces the burden on the BMU to track so many different parameters and it saves space in the memory of the battery.

As per claim 12, Thompson teaches a method of detecting a removal of a battery pack  [FIG. 1 smart battery 265], comprising: 
powering a battery management unit (BMU) [FIG. 2 BMU 266 and 0027] via a voltage regulator [FIG. 2 current control 267 and 0030] within the battery pack [FIG. 2: (current control 267 and BMU 266 are within battery 265)] on the battery pack and setting a system present pin of the BMU to a first voltage state [0029: (battery cells 291 provides power to battery when information handling system is off); 0027, and 0038: (loss of system present pin signal while the information handling system is powered off means battery was removed; since information handling system is powered off, battery cells 291 are the source providing a voltage to the system present pin when battery is connected, and that voltage level is the first voltage state)]; 
at the BMU: 
detecting a voltage indicator, the voltage indicator indicating a voltage transition at the system present pin from the first voltage state to a second voltage state while the information handling system is in an off state [0027 and 0038: (detects loss of system present pin or a system present pin toggle while the information handling system is off)]; 
processing the voltage indicator to register the voltage indicator within a battery register [0033 and FIG. 2 storage 263] within the battery pack [0027, 0033, 0041, and 0047: (storing battery condition information and event occurrence in system storage 263];; and 
sending the voltage indicator to a microcontroller [FIG. 1 EC 283] of an information handling system [0047: (battery removal event may be provided to OS 308 on the next reboot after it occurs); 0041: (when system powers on again, BMU exception log may be provided to processor 205 and its OS via EC 283); and FIG. 1: (smart battery 265 is directly coupled to EC 283 for communication purposes). 

	Thompson does not teach receiving an instruction to reset the battery register to erase the voltage indicator. Thompson does not explicitly describe clearing, erasing, or resetting a voltage indicator from memory of the battery pack.
[col. 4 lines 51-61: (when battery is replaced and is coupled, a new battery bit is set to logic 1) and col. 5 lines 2-6: (bits in status register may be cleared; the new battery bit may be cleared after being read)]. Jones thus teaches erasing an indicator after determining the battery is coupled to the information handling system.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Jones’ teachings of erasing the new battery bit from memory after a new battery is attached and after the indicator has been read in Thompson. One of ordinary skill in the art would have been motivated to clear certain battery bits in the memory of the battery in Thompson because it reduces the burden on the BMU to track so many different parameters and it saves space in the memory of the battery.

As per claim 13
As per claim 16, Thompson and Jones teach the method of claim 12, wherein the BMU sends a serial number of the battery maintained by the BMU to the microcontroller to confirm the authenticity of the battery  [Thompson 0047: (eppid of battery pack is read out for identification of the battery)]. 
As per claim 19, Thompson and Jones teach the method of claim 12, wherein upon sending the voltage indicator to the microcontroller causes a remote confirmation request to be sent to an IT administrator [Thompson 0039, 0042, and 0047]. 
As per claim 20, Thompson and Jones teach the method of claim 12, wherein upon sending the voltage indicator to the microcontroller intercepts signals from a management engine to display a background on a video display of the information handling system and prevents any reinitializing of the image on the video display until a boot process is completed [Thompson 0043-0044].


Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al. (hereinafter as Thompson) PGPUB 2018/0246552, and further in view of Grobelny et al. (hereinafter as Grobelny) PGPUB 2021/0225159.
As per claim 12, Thompson teaches a method of detecting a removal of a battery pack  [FIG. 1 smart battery 265], comprising: 
powering a battery management unit (BMU) [FIG. 2 BMU 266 and 0027] via a voltage regulator [FIG. 2 current control 267 and 0030] within the battery pack [FIG. 2: (current control 267 and BMU 266 are within battery 265)] on the battery pack and setting a system present pin of the BMU to a first voltage state [0029: (battery cells 291 provides power to battery when information handling system is off); 0027, and 0038: (loss of system present pin signal while the information handling system is powered off means battery was removed; since information handling system is powered off, battery cells 291 are the source providing a voltage to the system present pin when battery is connected, and that voltage level is the first voltage state)]; 
at the BMU: 
detecting a voltage indicator, the voltage indicator indicating a voltage transition at the system present pin from the first voltage state to a second voltage state while the information handling system is in an off state [0027 and 0038: (detects loss of system present pin or a system present pin toggle while the information handling system is off)]; 
processing the voltage indicator to register the voltage indicator within a battery register [0033 and FIG. 2 storage 263] within the battery pack [0027, 0033, 0041, and 0047: (storing battery condition information and event occurrence in system storage 263];; and 
sending the voltage indicator to a microcontroller [FIG. 1 EC 283] of an information handling system [0047: (battery removal event may be provided to OS 308 on the next reboot after it occurs); 0041: (when system powers on again, BMU exception log may be provided to processor 205 and its OS via EC 283); and FIG. 1: (smart battery 265 is directly coupled to EC 283 for communication purposes). 

	Thompson does not teach receiving an instruction to reset the battery register to erase the voltage indicator. Thompson does not explicitly describe clearing, erasing, or resetting a voltage indicator from memory of the battery pack. 
	Grobelny teaches determining status of a battery connected to the computing device and determining if a battery is present. Grobelny is therefore similar to Thompson because they both detect whether a battery is present. Grobelny further teaches receiving an instruction to reset the battery register to erase the voltage indicator [0049, 0065, 0068 and 0078: (Embedded controller may cause BMU to clear a flag)].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Grobelny’s teachings of the embedded controller clearing the battery disconnected flag after it has been read in Thompson. One of ordinary skill in the art would have been motivated to do so in Thompson in order to save space in the battery’s memory and to acknowledge the status of the battery, and to update the status to avoid confusion if there are future occurrences of battery removal.


Claims 14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al. (hereinafter as Thompson) PGPUB 2018/0246552 in view of Jones et al. (hereinafter as Jones) USPAT 6,208,114, and further in view of Wade et al. (hereinafter as Wade) PGPUB 2018/0005207.
As per claim 14, Thompson and Jones teach the method of claim 12.

Wade teaches a processing device with a battery, and monitoring if the battery is removed. Wade is therefore similar to Thompson and Jones. Wade further teaches wherein upon sending the voltage indicator to the microcontroller increases security requirements at the information handling system in order to limit access to contents of a system drive on the information handling system [0042: (if battery is removed, it is considered a tamper attempt, and memory storing secured information is destroyed)]. Wade teaches that when battery is detected to be removed, information in memory is deleted to limit access to the contents.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Wade’s teachings of increasing security requirements by erasing data in memory if the battery is determined to be tampered with and removed in Thompson and Jones. One of ordinary skill in the art would have been motivated to delete information in memory if the battery has been tampered with or removed in Thompson and Jones because it protects the customer’s information from unauthorized access or hacks that involve using the battery.

As per claim 18, Thompson and Jones teach the method of claim 12.

Wade teaches a processing device with a battery, and monitoring if the battery is removed. Wade is therefore similar to Thompson and Jones. Wade further teaches wherein upon sending the voltage indicator to the microcontroller causes a portion of storage device within the information handling system to be erased [0042: (if battery is removed, it is considered a tamper attempt, and memory storing secured information is destroyed)]. Wade teaches that when battery is detected to be removed, information in memory is deleted to limit access to the contents.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Wade’s teachings of erasing data if the battery is determined to be tampered with and removed in Thompson and Jones. One of ordinary skill in the art would have been motivated to delete information in memory if the battery has been tampered with or removed in Thompson and Jones because it protects the customer’s information from unauthorized access or hacks that involve using the battery.


Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al. (hereinafter as Thompson) PGPUB 2018/0246552 in view of Jones et Jones) USPAT 6,208,114, and further in view of Tan et al. (hereinafter as Tan) PGPUB 2021/0034452.
As per claim 15, Thompson and Jones teach the method of claim 12.
Thompson and Jones do not teach wherein upon sending the voltage indicator to the microcontroller implements a customized security process according to a security administrator setting. Thompson teaches displaying an alert to the user of an event, such as the removal of the battery in the off mode, when powering on the information handling system. Thompson however, does not describe customized security settings.
	Tan teaches determining status of a battery connected to the computing device and determining if a battery is present. Tan is therefore similar to Thompson and Jones because they detect whether a battery is present. Tan further teaches wherein the microcontroller, upon reading the voltage indicator, implements a customized security process according to a security administrator setting [0018, 0023, and 0028: (if battery is not present, an error message is displayed with a custom logo or splash screen that is chosen according to manufacturer or administrator settings)]. Tan teaches the use of displaying custom images in the display warning when battery is not present.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Tan’s teachings of providing customized security settings in the form of custom images to be displayed in Thompson when battery is not present. One of ordinary skill in the art would have been motivated to provide a custom image in Thompson and Jones because it allows for personalization or advertising, as well as quickly alerting the user of the problem.


Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al. (hereinafter as Thompson) PGPUB 2018/0246552 in view of Jones et al. (hereinafter as Jones) USPAT 6,208,114, and further in view of Tanaka PGPUB 2015/0189168.
As per claim 17, Thompson and Jones teach the method of claim 12.
Thompson and Jones do not teach wherein the BMU sends an encrypted serial number of the battery maintained by the BMU to be associated with a binding key and to send to the microcontroller encrypted security parameters maintained by the BMU to be decrypted and accessed. Thompson does not teach encrypting security parameters according based on battery serial number.
Tanaka teaches a battery that is connected to an electronic apparatus such as a digital camera, and performing communication between the battery and the digital camera. Tanaka is thus similar to Thompson and Jones. Tanaka further teaches wherein the BMU sends an encrypted serial number of the battery maintained by the BMU to be associated with a binding key and to send to the microcontroller encrypted security parameters maintained by the BMU to be decrypted and accessed [0038: (ID (serial number and security parameter) of battery is encrypted; authentication is performed by decrypting the encrypted ID using a public key at the digital camera and determining if it is an authentic battery ID) and 0045: (security feature of notifying the user if it is not authentic)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Tanaka’s teachings of decrypting an .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is reminded that in amending in response to a rejection of claims, the patentable novelty must be clearly shown in view of the state of the art disclosed by the references cited and the objections made. Applicant must also show how the amendments avoid such references and objections. See 37 CFR §1.111(c).
Hay et al. (PGPUB 2021/0044433) teaches deleting critical security parameters if battery is detected as removed.
Tran (USPAT 10,878,207) teaches encrypting serial number or battery ID to deter theft.
Leinonen et al. (PGPUB 2013/0111251) teaches determining a battery connection status based on battery status signal.
Wang et al. (PGPUB 2010/0194348) teaches a pin at a BMU for detecting if the battery is connected to a device.
Groff et al. (PGPUB 2009/0100282) teaches logging battery backup removal event if BBU release pin has been asserted.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY CHAN whose telephone number is (571)270-5134. The examiner can normally be reached Monday - Friday 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 5712724147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANNY CHAN/Primary Examiner, Art Unit 2186